NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                         Argued March 4, 2009
                                         Decided April 1, 2009

                                                Before

                                 RICHARD D. CUDAHY, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

                                 DANIEL A. MANION, Circuit Judge


No. 08‐2940

SHARON RAMEY,                                       Appeal from the United States District Court
    Plaintiff‐Appellant                             for the Southern District of Indiana, New
                                                    Albany Division.
        v.
                                                    No. 4:07‐cv‐0074‐SEB‐WGH
MICHAEL J. ASTRUE,
    Defendant‐Appellee.                             Sarah Evans Barker, 
                                                    Judge.

                                               ORDER

        Sharon Ramey claimed that chronic pain prevented her from working and applied
for disability insurance benefits, but the ALJ disbelieved her account of the severity of her
pain.  On appeal Ramey challenges the ALJ’s adverse credibility determination.  Because
that determination was flawed, we vacate the judgment of the district court and remand this
case for further proceedings.

                                             Background

       Ramey has suffered from severe lower back, leg, and groin pain since 2000.  At that
time, her family physician, Dr. John Schuck, diagnosed her with back strain and sciatica and
No. 08‐2940                                                                            Page 2

prescribed Vioxx, Flexiril, and OxyContin.  Her symptoms only intensified: in 2001 she
began experiencing “extreme pain” and numbness down both her legs, continued to suffer
back pain, and the pain and numbness prevented her from completing a full day of work at
her grocery‐store job.  An MRI of her lower back revealed early degenerative joint disease,
and physical therapy and medication had limited effect.  Ramey also complained of
extremely painful menstruation and severe pelvic and groin pain; her gynecologist
discovered an ovarian cyst and performed a total hysterectomy, but complications ensued. 

       Ramey’s gynecologist and Dr. Schuck each noted that Ramey appeared to have a low
pain threshold and a high tolerance for pain medication and surmised that this was an effect
of prolonged exposure to narcotic painkillers and a prior addiction to Valium.  As a
consequence, drugs such as Vicodin and OxyContin were unable to control what, in the
gynecologist’s view, would otherwise have been mere discomfort.  When, in 2002, Ramey
complained of agonizing pain even after her surgical wounds healed, the gynecologist
referred her to a pain specialist, Dr. John Pelliccia.

        Dr. Pelliccia observed that Ramey’s pain, which emanated from her groin and
radiated down her legs , was nearly constant and worsened as the day went on.  He
diagnosed her with meralgia paresthetica (burning pain or numbness in the thigh, caused
by injury to a nerve, Stedman’s Medical Dictionary 1186 (28th ed. 2006)) and piriformis
syndrome (aching, pain, tingling, or numbness extending along the sciatic nerve, Merck
Manual 2635 (18th ed. 2006)).  Dr. Pelliccia ordered two rounds of nerve‐block injections, but
discontinued them when relief proved fleeting.  He next recommended a spinal cord
stimulator, which was surgically inserted in January 2003.  Although the stimulator was
initially helpful, problems soon developed, and it had to be removed in June 2004.  For the
next two years (until the 2006 hearing), Ramey consistently complained to her pain
specialists of pain that she ranked as 8, 9, or 10 on a 10‐point scale.  At the hearing Ramey
also testified that her many prescription medications made her drowsy and upset her
stomach and that the pain and medication side effects forced her to spend seven otherwise‐
waking hours every day lying down. 

       The ALJ asked a vocational expert to discuss the employment opportunities
available to a hypothetical person of Ramey’s age, education, and experience, assuming the
following limitations: she could lift ten pounds occasionally and only five pounds
frequently; she needed to alternate sitting and standing every hour, stretching for two or
three minutes per hour; she could stand for only two hours total in an eight hour day and
could occasionally stoop; and she must avoid hazardous machinery or unprotected heights. 
The VE concluded that such a person could fill nearly 800 jobs in the area, and more than
140,000 nationally.  The VE added that if, on the other hand, such a person experienced
No. 08‐2940                                                                              Page 3

constant excruciating pain and needed to lie down most of the day, there would be no jobs
that she could fill. 

       The ALJ performed the requisite five‐step analysis, see 20 C.F.R. §§ 404.1520, 416.920,
concluding that Ramey was not disabled because appropriate jobs remained.  The ALJ
found that Ramey had not engaged in gainful work activity since her alleged onset date
(step one); that she had a severe combination of impairments: low back pain with
radiculopathy (a disorder of the spinal nerve roots, Stedman’s Medical Dictionary 1622 (28th
ed. 2006)), residual pain from implantation of her spinal cord stimulator, groin pain, valium
addiction with withdrawal symptoms, and side effects from her pain and anxiety
medications (step two); that, though severe, these impairments did not match any listed in
20 C.F.R. pt. 404, subpt. P, app. 1 (step three); that while Ramey suffered from impairments
and could not do her past work, her complaints of disabling pain were not credible, and she
had sufficient residual functional capacity to do a job involving light lifting and some sitting
and standing (step four); and that a person with those limitations could still work (step
five).

    The Appeals Council denied review, and the district court affirmed the
Commissioner’s ruling.

                                           Analysis

       On appeal Ramey principally argues that the ALJ’s step‐four credibility
determination displays serious logical flaws.  In particular, she contends that the ALJ took
no account of important corroborating evidence and overstated her daily activities.

        We review an ALJ’s credibility determination deferentially, overturning it only if it is
clearly incorrect.  Arnold v. Barnhart, 473 F.3d 816, 823 (7th Cir. 2007).  Even so, if the
credibility determination rests not on the claimant’s demeanor, but on serious errors in
reasoning, remand is appropriate.  Carradine v. Barnhart, 360 F.3d 751, 754 (7th Cir. 2004).

         Ramey first argues that the ALJ improperly looked only to the limited objective
medical evidence of her pain (such as test results and physical exams) and ignored other
relevant evidence.  The ALJ relied, she says, on the inability of her examining physicians to
diagnose a physical condition that could likely produce symptoms as severe as hers.  She
insists, however, that her many treatments (including powerful medication and a spinal
cord stimulator), as well as alternative explanations for the severity of her pain (such as her
reduced pain threshold), sufficiently corroborated her account.
No. 08‐2940                                                                                Page 4

        Claims of severe pain can be credible even if they are unsupported by significant
physical and diagnostic examination results.  See Carradine, 360 F.3d at 755.  The ALJ must
therefore examine the record for other corroborating evidence.  See 20 C.F.R.
§ 404.1529(c)(3); SSR 96‐7p.  As the Eighth Circuit observed, claims of disabling pain can be
corroborated by repeated diagnoses of severe pain, alternative explanations for the intensity
of the pain, and the claimant’s willingness to undergo (and physicians’ willingness to order)
invasive and burdensome treatment:

       While it is true that physicians have been unable to identify a specific physical
       cause for the amount of pain claimed by [claimant], she has been repeatedly
       diagnosed with chronic low back pain and depression which cause her to feel
       exaggerated levels of pain.  Depression, diagnosed by a medical professional,
       is objective medical evidence of pain to the same extent as an X‐ray film. 
       Another objective medical fact supporting [claimant’s] subjective complaints
       of pain is the consistent diagnosis of chronic lower back pain, coupled with a
       long history of pain management and drug therapy, including the
       implementation of the intrathecal morphine pump.  It is obvious that
       physicians have determined [claimant] was experiencing great pain.

Cox v. Apfel, 160 F.3d 1203, 1208 (8th Cir. 1998) (citation omitted); see Carradine, 360 F.3d at
755 (ruling evidence that claimant submitted to heavy doses of powerful painkillers and
surgical implantation of spinal cord stimulator and morphine drip “far beyond a merely
self‐serving, uncorroborated claim of pain by a malingerer”).

        The ALJ here overlooked ample evidence corroborating Ramey’s claim of severe
pain.  First, she was repeatedly diagnosed with back pain, and a pain specialist diagnosed
her with neurological conditions corresponding to some of her symptoms.  Moreover, her
doctors suspected that stress and her prior exposure to powerful pain medications had
lowered her pain threshold.  As a result, the intensity of her symptoms was often
disproportionate to the objective medical evidence, and so she experienced severe pain
when others might experience only discomfort.  Although the ALJ touched on Ramey’s low
pain threshold, he nowhere contemplated its significance to her credibility.   Second, Ramey
underwent aggressive and invasive treatment to treat her pain: she regularly took narcotic
painkillers that, she testified, made her drowsy, miserably constipated, and nauseated,
sometimes weakening her for days; she had a spinal stimulator inserted into her back; and
her physicians were considering implanting a morphine drip to help her manage her pain. 
The ALJ never acknowledged that Ramey tried a spinal cord stimulator and, though he
conceded that Ramey needed narcotics and tranquilizers for her pain, he never discussed
the drugs’ substantial side effects.  The ALJ’s failure to adequately consider corroborating
evidence was a serious error.  See Carradine, 360 F.3d at 755.
No. 08‐2940                                                                              Page 5


       Ramey also takes issue with the ALJ’s view that her daily activities diminished the
credibility of her claim.  The ALJ believed that Ramey’s professed symptoms, if genuine,
would not allow her to do even basic housework and other activities:

       The claimant’s allegation of 9/10 pain and sleeping most of the day is also
       inconsistent with the claimant’s report that she can vacuum, do laundry every
       4 days, and grocery shop with her husband every 2 weeks.  She can also
       sweep with a push broom and goes to church once per week.  It is especially
       inconsistent that the claimant still drives and is able to drive alone.

Ramey contends, however, that her activities required little exertion, focus, and time, and
that they are consistent with her allegations.

        We agree that Ramey’s activities are minimal and should not have formed a basis for
the ALJ’s adverse credibility determination.  See Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.
2000).  In Clifford, 227 F.3d at 872, we characterized as minimal the daily activities of a
claimant who was able to do house chores (lasting for two hours and punctuated by rest),
cook simple meals, go grocery shopping three times per month, and sometimes carry
groceries from her car to her apartment; we did not believe these activities were inconsistent
with her claims of disabling pain.  Likewise, in Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.
2001), we observed that washing dishes, helping children prepare for school, doing laundry,
and preparing dinner were “fairly restricted” activities that did not necessarily undermine a
claim of disabling pain.  See also Ford v. Astrue, 518 F.3d 979, 983 (8th Cir. 2008) (“washing a
few dishes, ironing one or two pieces of clothing, making three or four meals each week,
and reading” are not inconsistent with complaints of disabling pain).  Ramey’s activities are,
if anything, even less strenuous than those we deemed minimal in Zurawski and Clifford,
and should not have been used to discredit Ramey’s testimony.

       Accordingly, we VACATE the district court judgment and REMAND the case so that
the ALJ may address the significance of Ramey’s many aggressive treatments, her low pain
threshold, and her minimal daily activities.